Citation Nr: 0126248	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  00-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to reinstatement of nonservice-connected death 
pension benefits as an adult helpless child of the veteran.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945; he died in September 1970.  The claimant is the 
veteran's son.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The claimant requested and was 
scheduled to appear before a Member of the Board at a hearing 
at the RO in September 2001; however, the claimant failed to 
report for the hearing.

The Board notes that there are several statements of record 
in support of the claimant from the State of Louisiana 
Department of Veterans Affairs.  However, a VA Form 23-22, 
Appointment of Service Organization as Claimant's 
Representative, for the State of Louisiana Department of 
Veterans Affairs on behalf of the claimant is not of record.


FINDINGS OF FACT

1.  The claimant is the son of the veteran and was born in 
February 1951.

2.  The RO, by a June 1971 decision, determined that the 
claimant was permanently incapable of self-support prior to 
February 1969 and he was awarded nonservice-connected death 
pension benefits.

3.  The claimant was married in April 1985 and his 
entitlement to nonservice-connected death pension benefits 
was terminated.

4.  The claimant's marriage ended in divorce in August 1998.


CONCLUSION OF LAW

The criteria for reinstatement of payment of nonservice-
connected death pension benefits to the claimant as an adult 
helpless child of the veteran were not met.  38 U.S.C.A. §§ 
101(4), 1342, 5100 et. seq. (West 1991 & Supp. 2001); 38 
C.F.R. § 3.55 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are not in dispute and may be briefly 
summarized. The veteran served on active duty during WWII and 
died in September 1970.  Service connection was not 
established for any disability during the veteran's lifetime.  
The claimant was born in February 1951 and the record 
reflects that he was diagnosed with poliomyelitis in November 
1952.  In a June 1971 rating decision, the RO determined that 
the claimant became permanently incapable of self-support 
prior to February 1969 by reason of mental or physical 
disability diagnosed as residuals of poliomyelitis.  The 
claimant was awarded nonservice-connected death pension 
benefits as an adult helpless child of the veteran.

The claims file contains a copy of the claimant's marriage 
certificate dated in April 1985.  The claimant's nonservice-
connected death pension benefits were retroactively 
terminated effective in April 1985.  In December 1998, the 
claimant requested reinstatement of his nonservice-connected 
death pension benefits as an adult helpless child on the 
basis that he was now divorced.  In support of his claim, he 
submitted a copy of the judgment of final divorce dated in 
August 1998.  He contends that the fact that he divorced 
after October 30, 1990 should not be the basis of the denial 
of his death pension benefits.

The applicable law states that the Secretary shall pay 
pension to each child (1) who is the child of a deceased 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of this title, or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability, and (2) who is not in the custody of a surviving 
spouse eligible for pension under section 1541 of this title.  
38 U.S.C.A. § 1542 (West 1991).  The term "child" means a 
person who is unmarried and - (i) who is under the age of 
eighteen years; (ii) who, before attaining the age of 
eighteen years, became permanently incapable of self-support; 
or (iii) who, after attaining the age of eighteen years and 
until completion of education or training (but not after 
attaining the age of twenty-three years), is pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A) (West 1991).

Prior to the Congressional Omnibus Budget Reconciliation Act 
of 1990, Public Law 101-508, benefits could be granted or 
reinstated upon termination of the marriage of a helpless 
child.  The Act barred reinstatement of benefits to children 
who had married and later terminated their marriage; that 
provision applies marriages terminated on or after November 
1, 1990.  38 C.F.R. § 3.55(b) (2001).

Here, evidence of record shows that the claimant's marriage 
in April 1985 was apparently legal and was not dissolved by a 
court prior to November 1, 1990.  There is no claim or 
showing that the marriage was void or annulled by a Court.  
Although the claimant contends that the date of the divorce 
should not be relevant to his entitlement to benefits, the 
Board cannot ignore the law and regulations and is, in fact, 
bound by them.  38 C.F.R. § 19.5 (2001).  His April 1985 
marriage and August 1998 divorce, several years after 
November 1990, serve as a bar to reinstatement of payment of 
pension benefits to him.  38 U.S.C.A. § 101(4); 38 C.F.R. § 
3.55(b).

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); see also Reyes v. Brown, 
7 Vet. App. 113 (1994).  Accordingly, the claim for 
reinstatement of nonservice-connected death pension benefits 
as an adult helpless child is denied.

With respect to the issue addressed above, the Board finds 
that notwithstanding the recent amendments to 38 U.S.C. 
enacted by the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5103 and 5103A, and implementing regulations 
published in August 2001, see 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)), no undue prejudice to the claimant is evident by 
the Board's disposition herein.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  For the reasons set forth above, the Board 
has found that this claim lacks legal merit under the law and 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the RO-level will 
result in a grant of the benefits sought.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Frazen v. Brown, 9 
Vet. App. 235, 238 (1996). 


ORDER

Entitlement to reinstatement of nonservice-connected death 
pension benefits as an adult helpless child of the veteran is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

